Name: 80/831/EEC: Commission Decision of 1 August 1980 finding that the apparatus described as 'Lexington-Lex-02-Con Analyser with starter kit' is not a scientific apparatus
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  health;  mechanical engineering
 Date Published: 1980-09-16

 Avis juridique important|31980D083180/831/EEC: Commission Decision of 1 August 1980 finding that the apparatus described as 'Lexington-Lex-02-Con Analyser with starter kit' is not a scientific apparatus Official Journal L 244 , 16/09/1980 P. 0021 - 0021 Greek special edition: Chapter 02 Volume 9 P. 0077 COMMISSION DECISION of 1 August 1980 finding that the apparatus described as "Lexington-Lex-02-Con Analyser with starter kit" is not a scientific apparatus (80/831/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials (1), as amended by Regulation (EEC) No 1027/79 (2), Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 (3), and in particular Article 7 thereof, Whereas, by letter dated 13 March 1980, the British Government has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "Lexington-Lex-02-Con Analyser with starter kit" to be used to facilitate the research into techniques of artificial ventilation of patients and, in particular, to measure the oxygen content of blood, the arterial/venous oxygen difference of blood, the oxygen consumption and the oxygen saturation of blood, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community; Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 24 June 1980 within the framework of the Committee on Duty-Free Arrangements to examine the matter; Whereas this examination showed that the apparatus in question is an analyser; Whereas it does not have the requisite objective characteristics making it specifically suited to scientific research ; whereas, moreover, apparatus of the same kind are principally used for non-scientific activities ; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus ; whereas it therefore cannot be regarded as a scientific apparatus, HAS ADOPTED THIS DECISION: Article 1 The apparatus described as "Lexington-Lex-02-Con Analyser with starter kit" is not considered to be a scientific apparatus. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 August 1980. For the Commission Ã tienne DAVIGNON Member of the Commission (1)OJ No L 184, 15.7.1975, p. 1. (2)OJ No L 134, 31.5.1979, p. 1. (3)OJ No L 318, 13.12.1979, p. 32.